EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald L. Fellows (Reg. No. 36,133) on 05/04/2021.
The application has been amended as follows: 
7. An assembly comprising: an inlet housing at least partially enclosing an outlet housing; wherein the inlet housing includes an inlet; and wherein the outlet housing includes a channel comprising at least one aperture and an outlet port; a moveable or flexible member positioned in the inlet housing coupled to at least a portion of the outlet housing, wherein the moveable or flexible member is configured to deform, flex and/or move based on a flow and/or pressure of a fluid from the inlet; and wherein a portion of the moveable or flexible member is configured to reversibly move from a first position to a second position and/or from a second position to a first position based at least in part on the flow and/or pressure of the fluid from the inlet; a leak path coupled to atmosphere; wherein in the first position at least a portion of the moveable or flexible member at least partially seals the at least one aperture; wherein in the second position at least a portion of the moveable or flexible member is moved away from the at least one aperture; 3 ACTIVE 53543956v2Application No. 16/151,257Attorney Docket No. 159475-030411/US wherein in the second position the assembly is configured to allow the fluid from the inlet to flow through the at least one aperture, the outlet port, and the leak path; wherein the moveable or flexible member comprises a base end at one end, a seated end at an opposite end, and a flexible diaphragm extending between the base end and the seated end; wherein the seated end comprises a notch; and wherein the notch is configured to provide a strain relief and/or facilitate movement, deformation, and/or flexing of at least a portion of the moveable or flexible member.
Allowable Subject Matter
Claims 2, 4-9, 12-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753